MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                    Aug 07 2019, 8:50 am

regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
Antonio D. McCaster                                      STATE OF INDIANA, ET AL.
Michigan City, Indiana                                   Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                         ATTORNEYS FOR APPELLEES
                                                         LAFAYETTE POLICE
                                                         DEPARTMENT, ET AL.
                                                         Caren L. Pollack
                                                         Zachary J. Stock
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antonio D. McCaster,                                     August 7, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-MI-748
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana, et al.,                                The Honorable Steven P. Meyer,
Appellees-Defendants.                                    Judge
                                                         Trial Court Cause No.
                                                         79D02-1611-MI-224



Court of Appeals of Indiana | Memorandum Decision 18A-MI-748 | August 7, 2019                     Page 1 of 6
      Bailey, Judge.



                                          Case Summary
[1]   Pro-se litigant Antonio D. McCaster (“McCaster”) filed a complaint against

      several defendants, alleging—inter alia—false arrest and false imprisonment.

      The case was disposed of through a Trial Rule 12(B)(6) motion and subsequent

      motion for summary judgment. McCaster now appeals, presenting several

      issues. We identify the following dispositive issue: whether any claim was

      viable in light of a particular statute of limitations and the undisputed facts.


[2]   We affirm.



                            Facts and Procedural History
[3]   In November 2016, McCaster filed a complaint alleging false arrest, false

      imprisonment, and malicious prosecution in connection with his arrest and

      criminal prosecution on drug-related charges. McCaster also alleged violations

      of the Indiana Constitution, and sought monetary compensation for those

      alleged violations. The complaint named several defendants, including Jessica

      Paxson (“Paxson”)—who McCaster alleged was the prosecutor in the criminal

      proceedings—and three individuals McCaster claimed had been officers

      involved in the arrest or the ensuing proceedings (the “Officers”). McCaster

      also sought relief from the State of Indiana, the Lafayette Police Department,




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-748 | August 7, 2019   Page 2 of 6
      the Tippecanoe County Prosecutor’s Office, the Tippecanoe County Drug Task

      Force Unit, and the Tippecanoe County Street Crimes Unit.1


[4]   In December 2016, before a responsive pleading was filed, McCaster amended

      his complaint and added a claim of obstruction of justice. Shortly thereafter,

      several defendants—Paxson, the State of Indiana, and the Tippecanoe County

      Prosecutor’s Office—pursued a motion to dismiss under Trial Rule 12(B)(6),

      asserting the complaint failed to state actionable claims against them. During

      the pendency of that motion to dismiss, McCaster sought to amend his

      complaint a second time, claiming that another provision of the Indiana

      Constitution had been violated. Prior to addressing this request for a second

      amendment, the court granted the motion to dismiss, and dismissed all 12(B)(6)

      movants from the action. The court later permitted the amendment with

      respect to the remaining defendants, who then pursued a motion for summary

      judgment. The court eventually granted the motion for summary judgment,

      thereby entering a final judgment from which McCaster now appeals.



                                  Discussion and Decision
[5]   This case proceeded to summary judgment on claims of false arrest, false

      imprisonment, malicious prosecution, violation of a statute criminalizing




      1
       At times, two other individuals were regarded as defendants—Stacy Mabbitt and “Attorney General Greg
      Zoeller”—but they were later dismissed. McCaster requested dismissal of these individuals, and at one point
      asserted that an Attorney General was immune from suit. We need not further mention these individuals.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-748 | August 7, 2019                   Page 3 of 6
      obstruction of justice, and violations of the Indiana Constitution. Summary

      judgment is appropriate only “if the designated evidentiary matter shows that

      there is no genuine issue as to any material fact and that the moving party is

      entitled to a judgment as a matter of law.” Ind. Trial Rule 56(C). We review de

      novo whether the trial court properly granted summary judgment. Hughley v.

      State, 15 N.E.3d 1000, 1003 (Ind. 2014). In reviewing the grant or denial of

      summary judgment, we look only to the designated evidence, T.R. 56(H), and

      construe all factual inferences in favor of the party who did not seek summary

      judgment, Manley v. Sherer, 992 N.E.2d 670, 673 (Ind. 2013).


[6]   McCaster alleged the torts of false arrest and false imprisonment. “A defendant

      may be liable for false arrest when he or she arrests a plaintiff in the absence of

      probable cause to do so.” Earles v. Perkins, 788 N.E.2d 1260, 1265 (Ind. Ct.

      App. 2003). “False imprisonment is the unlawful restraint upon one’s freedom

      of movement or the deprivation of one’s liberty without consent.” Miller v. City

      of Anderson, 777 N.E.2d 1100, 1104 (Ind. Ct. App. 2002), trans. denied.


[7]   The movants designated evidence McCaster was arrested in 2013 and convicted

      in 2013. In response, McCaster designated evidence—the Chronological Case

      Summary from the underlying criminal matter—that supported this very

      timeline. Notably, this Court has concluded that claims of false arrest and false

      imprisonment are subject to the two-year statute of limitations set forth in

      Indiana Code Section 34-11-2-4. See Johnson v. Blackwell, 885 N.E.2d 25, 30

      (Ind. Ct. App. 2008). Moreover, these causes of action accrue whenever the

      claimant is no longer held without legal process, such as when the claimant is

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-748 | August 7, 2019   Page 4 of 6
      subjected to legal process through arraignment. Id. at 31. Here, it is undisputed

      the criminal matter was resolved in 2013, but this action was not filed until

      2016—more than two years later. Thus, the allegations of false arrest and false

      imprisonment are plainly barred by the applicable statute of limitations.2


[8]   As for the remaining claims, it is undisputed McCaster remained incarcerated

      in connection with the criminal matter. Thus, McCaster could not prevail on a

      claim of malicious prosecution, which requires proof the original action was

      terminated in the plaintiff’s favor. See City of New Haven v. Reichhart, 748
N.E.2d 374, 378 (Ind. 2001).3 Turning to the claim of obstruction of justice—a

      claim predicated on the alleged violation of a particular criminal statute—that

      statute “does not provide for a civil remedy.” Loomis v. Ameritech Corp., 764
N.E.2d 658, 668 n.9 (Ind. Ct. App. 2002), trans. denied.4 Finally, as to the

      alleged violations of the Indiana Constitution, there is no express or implied

      right of action for monetary damages under the Indiana Constitution—and we




      2
        Certain defendants were not part of the motion for summary judgment, having pursued 12(B)(6) dismissal
      for failure to state an actionable claim. Assuming without deciding the court erred in granting dismissal—
      before a defendant had raised an affirmative defense under the statute of limitations—we are nevertheless
      unwilling to ignore McCaster’s own designated evidence, which demonstrates these claims are time-barred.
      See Ind. App. R. 66(A) (“No error or defect in any ruling or order or in anything done or omitted by the trial
      court . . . is ground for granting relief or reversal on appeal where its probable impact, in light of all the
      evidence in the case, is sufficiently minor so as not to affect the substantial rights of the parties.”).
      3
        On this claim, 12(B)(6) dismissal was proper due to principles of immunity. See Ind. Code § 34-13-3-3(6)
      (providing immunity for “[t]he initiation of a judicial or an administrative proceeding”); F.D. v. Ind. Dep’t of
      Child Servs., 1 N.E.3d 131, 137 (Ind. 2013) (collecting cases interpreting the foregoing portion of the Indiana
      Tort Claims Act); Foster v. Pearcy, 387 N.E.2d 446, 449 (Ind. 1979) (recognizing prosecutorial immunity).
      4
       The cited case focuses on Indiana Code Section 35-44-3-4, the same section McCaster referred to in his
      complaint. The statute criminalizing obstruction of justice now appears in Indiana Code Section 35-44.1-2-2.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-748 | August 7, 2019                         Page 5 of 6
       are aware of no basis for liability for the asserted constitutional claims. See

       generally Cantrell v. Morris, 849 N.E.2d 488, 499 (Ind. 2006); Hoagland v. Franklin

       Twp. Cmty. Sch. Corp., 10 N.E.3d 1034, 1040 (Ind. Ct. App. 2014), summarily

       aff’d in pertinent part, 27 N.E.3d 737, 741 (Ind. 2015).


[9]    All of the proffered claims were either time-barred or otherwise not viable.5


[10]   Affirmed.


       Najam, J., and May, J., concur.




       5
        McCaster appears to claim he was entitled to have a jury dispose of any pretrial motion. He is mistaken,
       however, as Indiana Trial Rule 38 specifies that “[i]ssues of law . . . shall be tried by the court.”

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-748 | August 7, 2019                    Page 6 of 6